Exhibit 10.4
AMENDMENT NO. 1 TO
STOCK OPTION AGREEMENT
     This Amendment No. 1 to Stock Option Agreement, hereinafter referred to as
the “Amendment,” is made on this 31st day of December 2009, between ConAgra
Foods, Inc., a Delaware Corporation (the “Company”) and Peter M. Perez, employee
ID 3040501 (the “Optionee”), to amend that certain Stock Option Agreement
between the Company and the Optionee dated February 12, 2004 (the “Original
Agreement”).
Amendment to Original Agreement.
     Pursuant to the Original Agreement, Optionee was granted the following
option for shares of Common Stock under the ConAgra Foods 2000 Stock Plan (the
“Plan”):

               
Number of Shares:
          70,000  
Exercise Price Per Share:
  $ 26.17        
Date of Grant:
          02/14/2004  
Type of Option:
    Non-statutory

  a)   Subject to (i) the Optionee’s execution of that certain Transition and
Severance Agreement to be dated as of even date herewith between the Company and
the Optionee (the “Transition Agreement”) and (ii) the Optionee not revoking the
Transition Agreement within the Revocation Period (as defined in the Transition
Agreement), the Company amends the Original Agreement effective upon the
expiration of the Revocation Period to provide as follows:

  (i)   Section 1(a)(ii) of the Original Agreement is hereby amended and
restated in its entirety to read as follows:     (ii)   for a period ending
three (3) years after the Optionee’s Continuous Employment terminates for any
reason. The options that may be exercised are those that are vested at the time
termination of employment occurs;

  b)   In the event that the Transition Agreement is revoked within the
Revocation Period, this Amendment shall be void and of no further force or
effect.     c)   All other terms and conditions of the Original Agreement shall
remain in full force and effect.

     IN WITNESS WHEREOF, the Company and the Optionee have caused this Amendment
to be executed effective as of the date first written above. The Company and the
Optionee acknowledge that this Amendment includes two pages. The Optionee
acknowledges reading and agreeing to both pages and that in the event of any
conflict between the terms of this Amendment or the Original Agreement and the
terms of the Plan, the Plan shall control. Capitalized terms used herein without
definition have the meaning set forth in the Plan.

52



--------------------------------------------------------------------------------



 



              CONAGRA FOODS, INC.   OPTIONEE                  
By:
  /s/ Gary M. Rodkin
 
  /s/ Peter M. Perez
 
   

53